Citation Nr: 0804557	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-41 390	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.  He died in July 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Jurisdiction over the claims file was later 
transferred to the Boise, Idaho RO.


FINDINGS OF FACT

1.  The veteran died in July 2003.

2.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus, rated as 20 percent 
disabling from January 13, 2002; and peripheral neuropathy of 
the left leg, rated as 20 percent disabling and peripheral 
neuropathy of the right leg, rated as 10 percent disabling, 
each effective January 13, 2003.

3.  In December 2003 the appellant filed a claim of 
entitlement to service connection for the cause of the 
veteran's death and DIC benefits.

4.  The veteran's death was not proximately due to or the 
result of a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 1318 (West 2002); 38 
C.F.R. §§ 3.301, 3.303, 3.310, 3.312 (2007).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Such notice was not provided in this case. 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because 
throughout the course of her appeal, the appellant has 
maintained that the veteran's service-connected disabilities, 
specifically diabetes mellitus and peripheral neuropathy, 
caused or contributed to the veteran's death.  Her 
solicitation and submission of an amended death certificate 
has shown actual knowledge of the disabilities for which 
service connection was in effect at the time of the veteran's 
death and of what was necessary to substantiate her claim.  
See Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 
(U.S. Vet. App. January 30, 2008)(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007),

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions in 
relation to the appellant's claims, such error was harmless.  
The claims of entitlement to service connection for cause of 
death and DIC benefits are being denied, and hence no 
effective date will be assigned.  Obviously, a disability 
evaluation is irrelevant to a claim for service connection 
for cause of death and DIC.  Thus, no possible prejudice can 
result to the claimant in this regard.  See Mayfield, 444 
F.3d 1328.  

VA has obtained the deceased veteran's service medical 
records, assisted the claimant in obtaining evidence and 
obtained a medical opinion in relation to the claims on 
appeal.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file, and the claimant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability. 38 U.S.C.A. § 
1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310.

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  
The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  See 38 C.F.R. § 3.301(d).  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d) 
(2007); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(m) (2007).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a veteran's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998). 

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In January 2003, prior to his death, the veteran filed a 
claim for service connection of diabetes mellitus.  In May 
2003, he amended his claim to include hepatitis C and post-
traumatic stress disorder (PTSD).  In a rating decision dated 
in July 2003, the RO granted service connection and assigned 
a 20 percent rating for diabetes mellitus, effective from 
January 2002.  The RO also granted service connection for 
peripheral neuropathy of the legs, and evaluated the left leg 
as 20 percent disabling, the right leg as 10 percent 
disabling, effective from January 2003.  Entitlement to 
service connection for hepatitis C and PTSD was denied.

Medical records from Kaiser Permanente show that on June 17, 
2003, the deceased veteran was seen for treatment of a right 
ankle fracture and dislocation.  It was noted that the 
veteran had type II diabetes and advanced cirrhosis of the 
liver due to hepatitis C.  He was negative for pulmonary, 
cardiac or renal disease.  His lungs were clear.  His heart 
was of regular rate and nontachycardiac with no extra sounds.  
His abdomen was obese and the liver could not be palpated due 
to this obesity.  These records note a history of intravenous 
drug use when the veteran served in Vietnam, which "may" 
have been the source of his hepatitis C.  The veteran's ankle 
was surgically treated and he was released.

On June 26, 2003, the veteran presented at the Kaiser 
Permanente emergency room, complaining of shortness of breath 
and fever.  He had had difficulty breathing over the past 24 
hours and tactile fevers for approximately 3 days.  The 
initial impression was of acute febrile illness, acute 
dyspnea, and acute hypoxemia.  Chest x-ray revealed bilateral 
pneumonia with mild cardiomegaly.  He was also assessed as 
having acute respiratory distress, acute hyponatremia, 
normocytic anemia, diabetes with good control, hypertension 
with good control and history of hepatitis C.  Prior to 
admission to the hospital the claimant was advised that the 
late veteran's fever and respiratory distress were consistent 
with pneumonia.  It was noted that the veteran had other 
concomitant medical problems, including hyponatremia, which 
was thought to be a secondary issue.  Also noted was 
normocytic anemia, related to chronic liver disease, with no 
abdominal pain.  

A July 8, 2003, treatment note from Kaiser Permanente notes 
respiratory failure due to pneumonia, acute respiratory 
distress syndrome and that the veteran had been placed on 
ventilator following endotracheal intubation.  The veteran's 
condition had steadily declined and he was removed from life 
support and soon passed away.  

Of record is a certificate of death, issued on July 2003, 
noting that the veteran died in July 2003.  It lists the 
immediate cause of death as liver cirrhosis.  Congestive 
heart failure and hepatitis C were noted as leading to the 
immediate cause of death.  According to the form of the death 
certificate, the disease or injury entered last, hepatitis C, 
was noted as the underlying cause; that is, the disease or 
injury that initiated the events resulting in death.  

The appellant submitted an amended death certificate, issued 
in January 2006 which noted liver cirrhosis, congestive heart 
failure and hepatitis C as immediate causes of death and 
added "due to non-insulin dependent diabetes mellitus."  On 
both of these certificates it is indicated that no autopsy 
was performed.  

The appellant claims that the veteran's death was caused by 
his diabetes and peripheral neuropathy.  Specifically, she 
claims that the deceased veteran's peripheral neuropathy led 
to an ankle fracture which then contributed to difficulty 
healing which resulted in pneumonia, hospitalization and 
death.  As reflected by testimony offered at the RO in March 
2006, the appellant also claims that the veteran's service-
connected diabetes mellitus, type II, inhibited the veteran 
from recovering from pneumonia.  At this hearing she 
testified that she was a certified medical assistant.  

The RO obtained a VA medical opinion in August 2006 which 
addresses the veteran's service-connected diabetes mellitus, 
peripheral neuropathy and his death.  The examiner noted that 
she reviewed the full claims file and also the aforementioned 
history of illness and hospitalization.  She highlighted that 
the veteran's serum glucoses were 155 to 167 during his 
hospitalization and that he was on sliding scale insulin.  It 
was noted that his liver function tests were normal as well.  
The examiner stated that while diabetes mellitus can prolong 
healing and leave one more susceptible to infection, there 
was no causal or direct link between the veteran's diabetes 
and the development of pneumonia.  She further stated that 
while there may have been an indirect cause of incurring an 
ankle fracture due to diabetic peripheral neuropathy, that 
did not directly cause his pneumonia.  She noted that the 
veteran's blood sugars were stable in the hospital and did 
not principally or indirectly contribute to the aggressive 
nature of the veteran's pulmonary illness.  She concluded 
that it was her opinion that the veteran's diabetes mellitus 
was less likely than not a principle or contributory cause of 
death.  

The appellant has asserted the theory that the veteran's 
service-connected diabetes mellitus and peripheral neuropathy 
were the actual cause of the veteran's death and testified 
that she is a certified medical assistant.  The amended death 
certificate indicated that the immediate causes of death, 
cirrhosis, congestive heart failure were "due to" non-
insulin dependent diabetes mellitus.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22 (1998); Owens v. Brown, 7 Vet. App. 
429 (1995).  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444 (2000).  

As for the appellant's opinion, the Board notes that 
generally, a nurse's statement has probative value.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  A nurse's statement 
may constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine, or 
participated in treatment.  However, a medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise, or based upon undocumented historical 
reports.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, an 
opinion may be reduced in probative value, even where the 
statement comes from someone with medical training, if the 
medical issue requires special knowledge.  The appellant is 
not a nurse, rather she is a certified medical assistant.  
There is no adequate foundation in the current record to 
establish that she has the level of expertise or special 
knowledge to provide a competent opinion as to whether the 
veteran's peripheral neuropathy or diabetes mellitus caused 
or contributed to his death.  With all due respect, 
therefore, her opinion is entitled to little probative weight 
in this case. 

The amended death certificate is the only medical evidence 
relating the veteran's death to a service-connected 
disability; however, there is no indication as to the 
foundation for that finding, nor is there any explanation as 
to why the death certificate was amended.  

In contrast, the Board finds the August 2006 VA medical 
opinion the most persuasive.  That opinion was provided in 
response to specific questions posed by the RO and the 
examiner commented that the claims folder, including 
pertinent hospitalization records, had been reviewed.  The VA 
examiner offered rationale for her conclusion based upon a 
review of the claims file and salient facts leading to the 
veteran's death.  Thus, the Board finds that the evidence 
does not support a finding that the veteran's service-
connected diabetes mellitus or peripheral neuropathy 
contributed to his liver cirrhosis, congestive heart failure 
or hepatitis C, which led to his death.

As for the liver cirrhosis, congestive heart failure or 
hepatitis C which are noted on both versions of the death 
certificate as causes of death, there is evidence that those 
conditions resulted from hepatitis C, which was incurred in 
service from the use of intravenous drugs.  Even if the Board 
were to find that the veteran incurred hepatitis C in service 
due to intravenous drug abuse, service connection for 
hepatitis C cannot be established for this disease because 
the abuse of an illicit drug, such as heroin, constitutes 
willful misconduct in this instance, and when a disease or 
injury is incurred as the result of the veteran's own willful 
misconduct, service connection cannot be granted.  See 38 
C.F.R. § 3.301(d).  Accordingly, entitlement to service 
connection for the cause of the veteran's death cannot be 
established on this basis. 

There is no evidence, and the claimant does not assert, that 
the veteran directly incurred cirrhosis in service.  
Similarly, there is no evidence relating congestive heart 
failure to the veteran's period of service.  There is no 
indication that these disorders are attributable to service.  
They were incurred many years following the veteran's 
discharge from service and, as discussed above, are unrelated 
to any of the late veteran's service-connected disabilities.  

Finally, the claimant is not entitled to DIC benefits.  The 
record indicates that a July 2003 rating decision granted 
service connection for diabetes mellitus and peripheral 
neuropathy of the lower extremities and assigned effective 
dates of January 2002 and January 2003.  The veteran was in 
not in receipt of compensation at the time of death for 
service-connected disabilities that were continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding his death in July 2003.  For these 
reasons, entitlement to DIC benefits is not established.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


